DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Claim Status
Claims 1-6 ,8-16 and 18-20 are pending, with claims 1-6 ,8-16 and 18-20 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1-6 ,8-16 and 18-20 are allowed.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments to independent claims 1 and 12 overcome the prior art of record. The prior art of record does not teach or suggest a vertical arrangement of the plurality of dry reagent accommodating portions spaced apart by the solution blocking portions and sequentially introducing the plurality of dry reagent accommodating potions into the reagent container. As noted in the instant specification, this allows for the dry reagent accommodating portions to be sequentially exposed, while one is exposed, the others are seal from the solution by the solution blocking portions, or the dry reagent accommodating portions can be exposed at the same time by controlling the pressing depth (instant specification, p 29,lines 4-22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797